DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sako et al. USPG Pub No.: US 2018/0032008.
Regarding Claim 1, Sako teaches an image heating apparatus for heating an image formed on a recording material (seen in figure 2), the image heating apparatus comprising: 
a heater (figure 2, 302) in which a plurality of heating blocks including a first heating block (302-1) and a second heating block (302-3) is arranged in a direction orthogonal to a conveyance direction of a recording material; 
a first temperature detection member (TH-2) configured to detect a temperature of the first heating block; 
a second temperature detection member (TH-3) configured to detect a temperature of the second heating block; and 
a control unit (figure 5, CPU) configured to control power supply to the plurality of heating blocks, wherein the first heating block and the second heating block are electrically connected to a common power supply path (all commonly connected to 401 as seen in figure 8), 
wherein the control unit controls power to be supplied to the common power supply path, based on a first detected temperature detected by the first temperature detection member or a second detected temperature detected by the second temperature detection member (see figure 9 S904), and 
wherein, in a case where a period from a start of power supply to the common power supply path until one of the first detected temperature and the second detected temperature reaches a first temperature is defined as a first period, and a period for the heater heating a recording material that is later than the first period is defined as a second period, the control unit controls power to be supplied to the common power supply path in the first period, using the selected first temperature detection member, and controls power to be supplied to the common power supply path in the second period, using the selected second temperature detection member (both TH2 and TH3 are implemented in determining the power supplied to the heater in S904, before and after the time it takes for the predetermined number of pages to be printed as seen in figure 11A; applicant is advised to narrow the claim to overcome this rejection by limiting the claim to using only the selected first or only the selected second temperature detection member depending on the time period), 
the first temperature detection member has a higher detected temperature than that of the second temperature detection member (figure 11A, TH2 is greater than TH3), and 
in the second period, the first detected temperature and the second detected temperature fall within a temperature range between the first temperature and a second temperature lower than the first temperature (see figure 11).
Regarding Claim 3, Sako teaches the image heating apparatus according to claim 1, wherein, in the second period, the control unit controls the second detected temperature to be a third temperature that is a temperature lower than the first temperature and higher than the second temperature, in such a manner that both the first detected temperature and the second detected temperature do not fall below the second temperature (seen in figure 11A).
Regarding Claim 6, Sako teaches The image heating apparatus according to claim 1, further comprising: a film having a cylindrical shape (202); and a roller (208) configured to contact an outer circumferential surface of the film, wherein the heater is arranged in an internal space of the film, the film is nipped by the heater and the roller, and an image on a recording material is heated via the film at a nip portion formed between the film and the roller (seen in figures 1 and 2).
Claim(s) 7, 9, 12-15, and 18  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinouchi et al. USPG Pub No.: US 2005/0175369.
Regarding Claim 7, Kinouchi teaches an image heating apparatus for heating an image formed on a recording material (see figures 1 and 2), the image heating apparatus comprising: 
a heater (11) in which a plurality of heating blocks including a first heating block (11a) and a second heating block (11b (11-1)) is arranged in a direction orthogonal to a conveyance direction of a recording material; 
a first temperature detection member (6a) configured to detect a temperature of the first heating block; 
a second temperature detection member (6b) configured to detect a temperature of the second heating block; and 
a control unit (34) configured to control power supply to the plurality of heating blocks, 
wherein the first heating block and the second heating block are electrically connected to a common power supply path (30), 
wherein the control unit controls power to be supplied to the common power supply path, and wherein, in a case where a period from a start of power supply to the common power supply path until
a first detected temperature detected by the first temperature detection member reaches a first temperature is defined as a first period (see figure 4, S2 and S3), and a period for the heater heating a recording material that is later than the first period is defined as a second period (seen in figure 4), 
the control unit controls power to be supplied to the common power supply path in the first period, based on the first detected temperature (S2 and S3 of figure 4), and controls power to be supplied to the common power supply path in the second period, based on information regarding a temperature difference between the first detected temperature and a second detected temperature detected by the second temperature detection member, and the first detected temperature (see figure 4, S5-S9), and 
in the second period, the first detected temperature and the second detected temperature fall within a temperature range between the first temperature and a second temperature lower than the first temperature (seen in figures 5 and 6 as the temperatures are regulated to be under 180 degrees C).
Regarding Claim 9, Kinouchi teaches the image heating apparatus according to claim 7, wherein the control unit controls power to be supplied to the common power supply path, in such a manner that, in the second period, a temperature obtained by subtracting a temperature difference between the first detected temperature and the second detected temperature from the first detected temperature becomes a third temperature that is a temperature lower than the first temperature and higher than the second temperature (see figure 4).
Regarding Claim 12, Kinouchi teaches the image heating apparatus according to claim 7, further comprising: a film having a cylindrical shape; and a roller configured to contact an outer circumferential surface of the film, wherein the heater is arranged in an internal space of the film, the film is nipped by the heater and the roller, and an image on a recording material is heated via the film at a nip portion formed between the film and the roller (see figures 1-3 and Claim 6 above).
Regarding Claim 13, Kinouchi teaches an image heating apparatus for heating an image formed on a recording material (see figures 1 and 2), the image heating apparatus comprising: 
a heater (11) in which a plurality of heating blocks including a first heating block (11a) and a second heating block (11b (11-1)) is arranged in a direction orthogonal to a conveyance direction of a recording material; 
a first temperature detection member (6a) configured to detect a temperature of the first heating block; 
a second temperature detection member (6b) configured to detect a temperature of the second heating block; and 
a control unit (34) configured to control power supply to the plurality of heating blocks, wherein the first heating block and the second heating block are electrically connected to a common power supply path (30), wherein the control unit controls power to be supplied to the common power supply path (see figures 1-4), and 
wherein, in a case where a period from a start of power supply to the common power supply path until a first detected temperature detected by the first temperature detection member reaches a first temperature is defined as a first period, and a period for the heater heating a recording material that is later than the first period is defined as a second period (see figures 4-6), 
the control unit controls power to be supplied to the common power supply path in the first period, based on information regarding a temperature difference between the first detected temperature and a second detected temperature detected by the second temperature detection member, and the second detected temperature, and controls power to be supplied to the common power supply path in the second period, based on the second detected temperature (see figures 4-6), and 
in the second period, the second detected temperature falls within a temperature range between the first temperature and a second temperature lower than the first temperature (see figures 5-6).
Regarding Claim 14, Kinouchi teaches the image heating apparatus according to claim 13, wherein the control unit controls power to be supplied to the common power supply path, in such a manner that, in the first period, the second detected temperature becomes a temperature obtained by subtracting a temperature difference between the first detected temperature and the second detected temperature from the first detected temperature (see figure 4).
Regarding Claim 15, Kinouchi teaches the image heating apparatus according to claim 13, wherein the control unit controls power to be supplied to the common power supply path, in such a manner that, in the first period, a temperature obtained by adding a temperature difference between the first detected temperature and the second detected temperature to the second detected temperature becomes the first temperature (seen in figures 5 and 6 where this applies momentarily in the depiction of the heaters).
Regarding Claim 18, Kinouchi teaches the image heating apparatus according to claim 13, further comprising: a film having a cylindrical shape; and a roller configured to contact an outer circumferential surface of the film, wherein the heater is arranged in an internal space of the film, the film is nipped by the heater and the roller, and an image on a recording material is heated via the film at a nip portion formed between the film and the roller (see figures 1-3 and Claim 6 above). 
Allowable Subject Matter
Claim 3-5, 8, 10-11, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852